


EXHIBIT 10.12


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR EXECUTIVES IN AUSTRALIA

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of [GRANT
DATE] (the “Grant Date”) by and between Orbitz Worldwide, Inc., a Delaware
corporation (“Orbitz”), and the employee whose name is set forth on the
signature page hereto (“Employee”).
RECITALS
Orbitz has adopted the Orbitz Worldwide, Inc. 2007 Equity and Incentive Plan (as
may be amended from time to time, the “Plan”), a copy of which is attached
hereto as Exhibit A.
In connection with Employee’s employment by Orbitz or one of its subsidiaries
(collectively, the “Company”), Orbitz intends concurrently herewith to grant the
RSUs (as defined below) to Employee.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Agreement, intending to be legally bound, agree as follows:
SECTION 1

DEFINITIONS
1.1.    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings ascribed to them in the Plan. In addition to the terms defined in
the Plan, the terms below shall have the following respective meanings:
“Agreement” has the meaning specified in the Preamble.
“Board” means the board of directors of Orbitz (or, if applicable, any committee
of the Board).
“Cause” shall have the meaning assigned such term in any employment agreement
entered into between the Company and Employee, provided that if no such
employment agreement exists or such term is not defined, then “Cause” shall mean
(A) Employee’s failure substantially to perform Employee’s duties to the Company
(other than as a result of total or partial incapacity due to Disability) for a
period of 10 days following receipt of written notice from the Company by
Employee of such failure; provided that it is understood that this clause (A)
shall not apply if the Company terminates Employee’s employment because of
dissatisfaction with actions taken by Employee in the good faith performance of
Employee’s duties to the Company, (B) theft or embezzlement of property of the
Company or dishonesty in the performance of Employee’s duties to the Company,
(C) an act or acts on Employee’s part constituting (x) a felony under the laws
of the United States or any state thereof or (y) a crime involving moral
turpitude, (D) Employee’s willful malfeasance or willful misconduct in
connection with Employee’s duties or any act or omission which is materially
injurious to the financial condition or business reputation of the Company, or
(E) Employee’s breach of the provisions of any agreed-upon non-compete,
non-solicitation





        

--------------------------------------------------------------------------------

2

or confidentiality provisions agreed to with the Company, including pursuant to
this Agreement and pursuant to any employment agreement.
“Company” has the meaning specified in the Recitals.
“Disability” shall have the meaning assigned such term in any employment
agreement entered into between the Company and Employee, provided that if no
such employment agreement exists or such term is not defined, then “Disability”
shall mean Employee shall have become physically or mentally incapacitated and
is therefore unable for a period of nine (9) consecutive months or for an
aggregate of twelve (12) months in any eighteen (18) consecutive month period to
perform Employee’s duties under Employee’s employment. Any question as to the
existence of the Disability of Employee as to which Employee and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to Employee and the Company. If Employee and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and Employee shall be final and conclusive for all purposes of this
Agreement and any other agreement between the Company and Employee that
incorporates the definition of “Disability”.
“Employee” has the meaning specified in the Preamble.
“Grant Date” has the meaning specified in the Preamble.
“Orbitz” has the meaning specified in the Preamble.
“Plan” has the meaning specified in the Recitals.
“Share” means one share of the common stock, par value $0.01 per share, of
Orbitz.
SECTION 2    

GRANT OF RESTRICTED STOCK UNITS
Subject to the terms and conditions hereof, Orbitz hereby grants to Employee, as
of the Grant Date, [# RSU’s] restricted stock units (the “RSUs”). Each RSU
granted hereunder shall represent the right to receive from Orbitz, on the terms
and conditions described herein, in the sole discretion of the Board, one Share,
distributed as soon as practicable following each date of vesting. Employee
shall have no further rights with respect to any RSU that is paid in Shares or
that is forfeited or terminates pursuant to this Agreement or the Plan.
SECTION 3    

TERMS OF RESTRICTED STOCK UNITS
3.1.    Vesting Schedule.
(a)    Subject to the provisions of this Agreement and the Plan, one-quarter of
the RSUs shall vest on each of the first, second, third and fourth anniversaries
of the Grant Date; provided, however, that no vesting shall occur after the
termination of Employee’s employment with the Company for any reason, and any
unvested RSUs shall be immediately cancelled by Orbitz without consideration
after termination of Employee’s employment with the Company for any reason.

        

--------------------------------------------------------------------------------

3

(b)    The Board may determine at any time before the RSUs expire or terminate
that any or all of the RSUs shall become vested at any time.
3.2.    Dividends. Employee shall be entitled to be credited with dividend
equivalents with respect to the RSUs, calculated as follows: on each date that a
cash dividend is paid by Orbitz while the RSUs are outstanding (if any),
Employee shall be credited with an additional number of RSUs equal to the number
of whole Shares (valued at fair market value (as determined by the Board in good
faith) on such date) that could be purchased on such date with the aggregate
dollar amount of the cash dividend that would have been paid on the RSUs had the
RSUs been issued as Shares. The additional RSUs credited under this Section
shall be subject to the same terms and conditions applicable to the RSUs
originally awarded hereunder, including, without limitation, for purposes of
vesting and forfeiture and crediting of additional dividend equivalents.
3.3.    Termination of Employment. If Employee’s employment with the Company
terminates for any reason, the RSUs, to the extent not then vested, shall be
immediately canceled by the Company without consideration unless the Board or
the Board’s Compensation Committee determines otherwise, whether in an
individual case or by adoption of a policy of broader application. Such period
prior to cancellation of the RSUs shall not be extended by any notice period
mandated under local law.
3.4.    Limited Transferability. The RSUs may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of or encumbered, other
than by will or the laws of inheritance following Employee’s death.
3.5.    Forfeiture. Notwithstanding anything herein to the contrary, if the
Board determines in good faith that Employee has (i) willfully engaged in
misconduct that is materially and demonstrably injurious to the Company; (ii)
willfully and knowingly participated in the preparation or release of false or
materially misleading financial statements relating to the Company’s operations
and financial condition; (iii) committed a willful act of fraud, embezzlement or
misappropriation of any money or properties of the Company or breach of
fiduciary duty against the Company that has a material adverse effect on the
Company; or (iv) breached any noncompetition or confidentiality covenants for
the benefit of the Company applicable to Employee during Employee’s employment
or following termination of Employee’s employment, then:
(a)    the RSUs, to the extent not then vested, shall be immediately canceled by
Orbitz without consideration,
(b)    any Shares acquired pursuant to the vesting of any RSU within five (5)
years prior to the date of Board determination of (i), (ii), or (iii) above or
within three (3) years prior to the date of Board determination of (iv) above
and then held by Employee shall be forfeited and returned to Orbitz without
consideration, and
(c)    in the event Employee has sold or otherwise disposed of Shares acquired
pursuant to the vesting of any RSU within five (5) years prior to the date of
Board determination of (i), (ii), or (iii) above or within three (3) years prior
to the date of Board determination of (iv) above, Employee shall pay to Orbitz
the greater of (x) any proceeds received from such sale or other disposition, or
(y) the fair market value (as determined by the Board in good faith) of such
Shares as of the date of such Board determination.
SECTION 4    

MISCELLANEOUS

        

--------------------------------------------------------------------------------

4

4.1.    Tax Issues and Withholding.
(a)    Regardless of any action Orbitz or Employee’s employer (the “Employer”)
takes with respect to any or all income tax (including federal, state and local
taxes), social security contributions, payroll tax, payment on account or other
tax-related items related to Employee’s participation in the Plan and legally
applicable to Employee (“Tax Related Items”), Employee acknowledges that the
ultimate liability for all Tax-Related Items is and remains Employee’s
responsibility and may exceed the amount actually withheld by the Company.
Employee further acknowledges that the ultimate liability for all Tax Related
Items legally due by Employee is and remains Employee’s responsibility and that
the Company (i) makes no representations or undertakings regarding the treatment
of any Tax Related Items in connection with any aspect of the RSUs, including,
but not limited to, the grant, vesting or settlement of the RSUs, the conversion
of the RSUs into Shares, the subsequent sale of any Shares acquired at vesting
and the receipt of any dividends; and (ii) does not commit to structure the
terms of the grant or any aspect of the RSUs to reduce or eliminate Employee’s
liability for Tax Related Items or achieve any particular tax result. Further,
if Employee has become subject to tax and/or social security contributions in
more than one jurisdiction between the date of grant and the date of any
relevant taxable event, Employee acknowledges that the Company (or former
employer, as applicable) may be required to withhold or account for Tax Related
Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
Employee will pay or make adequate arrangements satisfactory to the Company to
satisfy all Tax Related Items. In this regard, Employee authorizes the Company,
or its respective agents, at its discretion, to satisfy the obligations with
regard to all Tax Related Items by one or a combination of the following: (1)
withholding from Employee’s wages or other cash compensation paid to Employee by
the Company; (2) withholding from proceeds of the sale of Shares acquired at
vesting/settlement of the RSUs either through a voluntary sale or through a
mandatory sale arranged by Orbitz (on Employee’s behalf pursuant to this
authorization); or (3) withholding in Shares to be issued upon
vesting/settlement of the RSUs.
(c)    To avoid negative accounting treatment, the Company may withhold or
account for Tax Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax Related Items is satisfied by withholding in Shares of, for tax purposes,
Employee is deemed to have been issued the full number of Shares subject to the
vested RSUs, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax Related Items due as a result of any aspect of
Employee’s participation in the Plan.
(d)    Finally, Employee shall pay to the Company any amount of Tax Related
Items that the Company may be required to withhold or account for as a result of
Employee’s participation in the Plan that cannot be satisfied by the means
previously described. Employee acknowledges and agrees that should the amount of
withholding for Tax Related Items be in excess of the actual tax due, the
Company will refund the excess amount to him or her as soon as administratively
practicable and without any interest. Orbitz may refuse to deliver Shares to the
Employee if Employee fails to comply with Employee’s obligations in connection
with the Tax Related Items.
4.2.    Compliance with IRC Section 409A. Notwithstanding anything herein to the
contrary, (i) if at the time Employee is a “specified employee” as defined in
Section 409A of the Internal Revenue Code (“Section 409A”) and the deferral of
the commencement of any payments or benefits otherwise payable hereunder is
necessary in order to prevent any accelerated or additional tax under Section
409A, then Orbitz will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Employee) until the date that is six
months following Employee’s termination of employment with the Company (or the
earliest

        

--------------------------------------------------------------------------------

5

date as is permitted under Section 409A) and (ii) if any other payments of money
or other benefits due to Employee hereunder could cause the application of an
accelerated or additional tax under Section 409A, such payments or other
benefits shall be deferred if deferral will make such payment or other benefits
compliant under Section 409A, or otherwise such payment or other benefits shall
be restructured, to the extent possible, in a manner, determined by Orbitz, that
does not cause such an accelerated or additional tax. Orbitz shall consult with
Employee in good faith regarding the implementation of the provisions of this
Section 4.2; provided that neither the Company nor any of its employees or
representatives shall have any liability to Employee with respect thereto.
4.3.    Employment of Employee. Nothing in this Agreement confers upon Employee
the right to continue in the employ of Employer, entitles Employee to any right
or benefit not set forth in this Agreement or interferes with or limits in any
way the right of Employer to terminate Employee’s employment to the extent
permitted under applicable local law and any employment contract terms (if any).
4.4.    Stockholder Rights. Employee shall not have any stockholder rights
(including the right to distributions or dividends) with respect to any Shares
subject to the RSUs until such person has become a holder of record of any
Shares issued upon vesting; provided that Employee may be entitled to the
benefits set forth in Section 3.2 of this Agreement.
4.5.    Equitable Adjustments. The RSUs shall be subject to adjustment as
provided in Section 5 of the Plan.
4.6.    Labor Acknowledgement. In accepting the award of RSUs, Employee
acknowledges, understands and agrees that (i) the Plan is established
voluntarily by Orbitz, it is discretionary in nature and may be modified,
amended, suspended or terminated by Orbitz at any time; (ii) the award of RSUs
is voluntary and occasional and does not create any contractual or other right
to receive future awards of RSUs, or benefits in lieu of RSUs even if RSUs have
been awarded repeatedly in the past; (iii) all decisions with respect to future
awards, if any, will be at the sole discretion of Orbitz; (iv) Employee’s
participation in the Plan shall not create a right to further employment with
the Employer and shall not interfere with the ability of the Employer to
terminate Employee’s employment relationship at any time; (v) Employee’s
participation in the Plan is voluntary; (vi) the award of RSUs and the Shares
subject to the RSUs are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company, and the RSUs are
outside the scope of Employee’s employment contract, if any; (vii) the RSUs and
the Shares subject to the RSUs are not intended to replace any pension rights or
compensation; (viii) the RSUs are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculation of any
severance, resignation, termination, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension, retirement or welfare benefits
or similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company; (ix) neither the award of
the RSUs nor any provision of this Agreement, the Plan or the policies adopted
pursuant to the Plan confer upon Employee any right with respect to employment
or continuation of current employment, and the RSUs and Employee’s participation
in the Plan shall not be interpreted to form an employment contract or
relationship with Orbitz; (x) the future value of the underlying Shares is
unknown and cannot be predicted with certainty, (xi) no claim or entitlement to
compensation or damages shall arise from forfeiture of the RSUs resulting from
termination of Employee’s employment by the Employer (for any reason
whatsoever), and in consideration of the grant of the RSUs to which Employee is
otherwise not entitled, Employee irrevocably agrees never to institute any claim
against the Company, waive his or her ability, if any, to bring any such claim,
and release the Company from any such claim; if, notwithstanding the foregoing,
any such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Employee shall be deemed irrevocably to have agreed
not

        

--------------------------------------------------------------------------------

6

to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claims; (xii) in the event of
termination of Employee’s employment, Employee’s right to receive the RSUs and
vest under the Plan, if any, will terminate effective as of the date that
Employee is no longer actively employed; and (xiii) the RSUs and the benefits
under the Plan, if any, will not automatically transfer to another company in
the case of a merger or take-over.
4.7.    Remedies.
(a)    The rights and remedies provided by this Agreement are cumulative and the
use of any one right or remedy by any party shall not preclude or waive its
right to use any or all other remedies. These rights and remedies are given in
addition to any other rights the parties may have at law or in equity.
(b)    Except where a time period is otherwise specified, no delay on the part
of any party in the exercise of any right, power, privilege or remedy hereunder
shall operate as a waiver thereof, nor shall any exercise or partial exercise of
any such right, power, privilege or remedy preclude any further exercise thereof
or the exercise of any right, power, privilege or remedy.
4.8.    Waivers and Amendments. The respective rights and obligations of Orbitz
and Employee under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively, and either for a
specified period of time or indefinitely) by such respective party. This
Agreement may be amended only with the written consent of a duly authorized
representative of each of the parties hereto.
4.9.    Successors and Assigns. Except as otherwise expressly provided herein,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, permitted assigns, heirs, executors and administrators of the
parties hereto.
4.10.    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersedes all prior communications, representations and negotiations
in respect thereto.
4.11.    Notices. All demands, notices, requests, consents and other
communications required or permitted under this Agreement shall be in writing
and shall be personally delivered or sent by facsimile machine (with a
confirmation copy sent by one of the other methods authorized in this Section
4.11), reputable commercial overnight delivery service (including Federal
Express, DHL and U.S. Postal Service overnight delivery service) or, deposited
with the U.S. Postal Service or foreign postal service and mailed first class,
registered or certified mail, postage prepaid, as set forth below:
If to Orbitz, addressed to:
Orbitz Worldwide, Inc.
Legal Department
500 W. Madison Street
Chicago, Illinois 60661
Attention: General Counsel
Fax: (312) 894-4856


If to Employee, to the address set forth on the signature page of this Agreement
or at the current address listed in the Company’s records.

        

--------------------------------------------------------------------------------

7

Notices shall be deemed given upon the earlier to occur of (i) receipt by the
party to whom such notice is directed; (ii) if sent by facsimile machine, on the
day (other than a Saturday, Sunday or legal holiday in the jurisdiction to which
such notice is directed) such notice is sent if sent (as evidenced by the
facsimile confirmed receipt) prior to 5:00 p.m. Eastern Time and, if sent after
5:00 p.m. Eastern Time, on the day (other than a Saturday, Sunday or legal
holiday in the jurisdiction to which such notice is directed) after which such
notice is sent; (iii) on the first business day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
the day the same is deposited with the commercial courier if sent by commercial
overnight delivery service; or (iv) the fifth day (other than a Saturday, Sunday
or legal holiday in the jurisdiction to which such notice is directed) following
deposit thereof with the postal service as aforesaid. Each party, by notice duly
given in accordance therewith, may specify a different address for the giving of
any notice hereunder.
4.12.    No Third Party Beneficiaries. There are no third party beneficiaries of
this Agreement.
4.13.    Incorporation of Plan; Acknowledgment. The Plan is hereby incorporated
herein by reference and made a part hereof, and the RSUs and this Agreement are
subject to all terms and conditions of the Plan. In the event of any
inconsistency between the Plan and this Agreement, the provisions of the Plan
shall govern. By signing this Agreement, Employee acknowledges having received
and read a copy of the Plan.
4.14.    Data Privacy Consent. In the course of Employee’s employment with the
Employer, the Company may obtain or have access to certain information about
Employee and Employee’s employment with the Employer, such as information about
Employee’s job, appraisals, performance, health, compensation, benefits,
training, absence, education, contact details, disabilities, social security
number (or equivalent) and information obtained from references or background
checks (collectively, “Personal Information”). The Company will use Personal
Information in connection with Employee’s employment with the Employer, to
provide Employee with health and other benefits, and in order to fulfill its
legal and regulatory obligations. Due to the global nature of the Company’s
business and the need to centralize the Company’s information and technology
storage systems, the Company may transfer, use or store Employee’s Personal
Information in a country (including the United States) or continent outside the
country where Employee works or lives, and may also transfer Employee’s Personal
Information to its other group companies, to its insurers and third-party
service providers as necessary or appropriate in Employee’s home country or the
United States or other countries, and to any party that it merges with or which
purchases all or a substantial portion of its assets, shares, or business (any
of which may also be located outside the country or continent where Employee
works or lives). The Company may also disclose Employee’s Personal Information
when it is legally required to do so or to governmental, fiscal or regulatory
authorities (for example, to tax authorities in order to calculate Employee’s
appropriate taxation, compensation or salary payments). The Company may disclose
Personal Information as noted above, including to any of the third parties and
for any of the reasons listed above, without further notice to Employee. By
signing below, electronically or otherwise, and/or otherwise accepting the RSUs,
Employee consents to the Company collecting, retaining, disclosing and using
Personal Information as outlined above, and to transfer such information
internationally and/or to third parties for these purposes.
4.15.    Severability; Titles and Subtitles; Gender; Singular and Plural;
Counterparts; Facsimile.
(a)    In case any provision of this Agreement shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected or impaired
thereby.

        

--------------------------------------------------------------------------------

8

(b)    The titles of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.
(c)    The use of any gender in this Agreement shall be deemed to include the
other genders, and the use of the singular in this Agreement shall be deemed to
include the plural (and vice versa), wherever appropriate.
(d)    This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which together constitute one instrument.
(e)    Counterparts of this Agreement (or applicable signature pages hereof)
that are manually signed and delivered by facsimile transmission shall be deemed
to constitute signed original counterparts hereof and shall bind the parties
signing and delivering in such manner.
4.16.    No Advice From Company. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Employee’s participation in the Plan, or Employee’s acquisition or sale of the
underlying Shares. Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.
4.17.    Additional Terms. Orbitz reserves the right to impose other
requirements on Employee’s participation in the Plan, on the grant of RSUs and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with local law or to facilitate the
administration of the Plan, and to require Employee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
4.18.    Governing Law; Arbitration. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois. Any controversy
or claim relating to this Agreement, any breach thereof, and any claims Employee
may have against Orbitz or any officer, director or employee of Orbitz, will be
settled solely and finally by arbitration in Chicago, Illinois in accordance
with the rules of the Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”)
then in effect in the State of Illinois, and judgment upon such award rendered
by the arbitrator(s) may be entered in any court having jurisdiction thereof,
provided that this Section 4.18 shall not be construed to eliminate or reduce
any right Orbitz or Employee may otherwise have to obtain a temporary
restraining order or a preliminary or permanent injunction to enforce any of the
covenants contained in this Agreement before the matter can be heard in
arbitration.



        

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Orbitz and Employee have executed this Agreement as of the
day and year first written above.

Orbitz Worldwide, Inc.

By:                            
Name:
Title:
Employee:

                        
Name: [EMPLOYEE NAME]

Number of RSUs: [# RSU’s]







        

--------------------------------------------------------------------------------




Exhibit A – 2007 Equity and Incentive Plan
(Distributed Separately)







        